Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1 in the reply filed on 02/24/2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, it is noted that Claim 3 recites “an upper of the article of footwear.” However, independent Claim 1 recites “a sole structure”. Such recitation renders the claim indefinite because such recitation is inferentially included as part of the claimed combination of elements (a sole structure). Should applicant intend the “an upper for an article of footwear” to be a positive element of the claimed combination, Examiner respectfully suggest amending the preamble of the independent 
Regarding Claim 4, it is noted that Claim 4 recites “an upper of the article of footwear.” However, independent Claim 1 recites “a sole structure”. Such recitation renders the claim indefinite because such recitation is inferentially included as part of the claimed combination of elements (a sole structure). Should applicant intend the “an upper for an article of footwear” to be a positive element of the claimed combination, Examiner respectfully suggest amending the preamble of the independent claim to read “An article of footwear including a sole structure, the sole structure comprising”. If not, Examiner suggests that Applicant adopts language such as “is adapted to form at least a portion of an upper for the article of footwear” or “is configured to at least partially cover an outer surface of an upper for the article of footwear” when relating claimed elements to the “the upper.”
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lafortune (US 2007/0186446) in view of Farris (US 2015/0068063).
Regarding Claim 1, Lafortune teaches a sole structure (30) for an article of footwear (10), the sole structure (30) comprising: a first midsole portion (31) including a first sidewall (see annotated Fig.); a second midsole portion (41) including a second sidewall (see annotated Fig.); and a sheet (23, see also annotated fig.) disposed between the first midsole portion (31) and the second midsole portion (41) and extending from the first sidewall and the second sidewall, the sheet (23) extending at least partially over the second sidewall (annotated fig. 10 shows the sheet (23) extending from the first to the second sidewall and extending at least partially over the second sidewall).
Lafortune does not teach the sheet formed of a mesh textile.
Attention is drawn to Farris, which teaches an analogous article of footwear. Farris teaches a sole structure (14) for an article of footwear (10), the sole structure comprising: a first midsole portion (31); and a sheet (27) disposed above the first midsole portion (31) (fig. 9 shows the first midsole portion (31) disposed below the sheet (37)), the sheet (37) formed of a mesh textile (paragraph [0028] discloses “the upper 12 can be made from a mesh material,” wherein the upper includes the sheet (37) (paragraph [0030], “the upper 12 can additionally include a strobel member 37”; see Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lafortune to include the teachings of Farris such that the sheet is formed of a mesh textile so that the shoe is lightweight and allows airflow throughout the shoe (paragraph [0028], “the upper 12 can be made from a mesh material such that the upper 12 is lightweight and air can readily move in and out of the upper 12”), especially as Lafortune teaches the sheet being any material (paragraph [0025] “Upper 20 is depicted as having a substantially conventional configuration that incorporates a plurality of material elements (e.g., textiles, foam, leather, and synthetic leather)”). Further in support of this conclusion of obviousness, it has been held that when the only difference between the prior art and the claimed invention is the provision of a specific material recognized in the art as being suitable for the intended use of the claimed component a finding of prima facie obviousness is appropriate (see MPEP § 2144.07).
Regarding Claim 2, Lafortune teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Lafortune further teaches wherein the sheet (23) extends from the first sidewall (see annotated Fig.) and the second sidewall (see annotated Fig.) at one of a medial side and a lateral side of the sole structure (annotated fig. 4C shows the sheet (23) extending from the first and second sidewall at a medial side).
Regarding Claim 3 in view of the indefiniteness as explained above, Lafortune teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Lafortune further teaches wherein the sheet (23) extends from the first sidewall (see annotated Fig.) and the second sidewall (see annotated Fig.) and at least partially covers an outer surface of an upper (20) of the article of footwear (10) (annotated fig. 10 shows the sheet extending from the first and second sidewalls and at least partially covering the outer surface of the upper).
Regarding Claim 4 in view of the indefiniteness as explained above, Lafortune teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Lafortune further teaches wherein the sheet (12) extends from the first sidewall (see annotated Fig.) and the second sidewall (see annotated Fig.) and forms at least a portion of an upper of the article of footwear (20) (annotated fig. 10 shows the sheet extending from the first and second sidewalls and forming at least a portion of the upper).
Regarding Claim 6, Lafortune teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Lafortune further teaches wherein the sheet (23) includes a series of peaks and valleys (see annotated Fig.) extending between a forefoot region and a heel region of the sole structure (annotated fig. 10 shows the sheet having a series of peaks and valleys between the forefoot and heel region of the sole structure).
Regarding Claim 7, Lafortune teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Lafortune further teaches wherein the sheet (23) includes at least one aperture, the at least one aperture formed through the sheet (23) in an area of the sheet located between the first midsole portion (31) and the second midsole portion (41) (paragraph [0033] discloses “the material of the upper 20 may form an aperture that the distension in the midsole extends though,” wherein the material of the upper (20) forms the sheet (see fig. 10) and the distension in the midsole that the aperture is formed around is in an area of the sheet located between the first (31) and second (41) midsole portions).
Regarding Claim 8, Lafortune teaches all of the limitations of the sole structure of Claim 7, as discussed in the rejections above. Lafortune further teaches wherein the first midsole portion (31) defines at least one first contact region (see annotated Fig.) and the second midsole portion (41) defines at least one second contact region (see annotated Fig.), the at least one first contact region in contact with the at least one second contact region at the at least one aperture (paragraph [0033] discloses “the material of the upper 20 may form an aperture that the distension in the midsole extends though,” wherein the first contact region is on the distension and the second contact region is the portion of the second midsole portion (41) that receives the distension. Examiner notes that the aperture is not shown in fig. 10, however the first and second contact regions are labeled as if the aperture was present).
Regarding Claim 9, Lafortune teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Lafortune further teaches wherein the first midsole portion (31) includes a first series of peaks (see annotated Fig.) and a first series of valleys (see annotated Fig.) and the second midsole portion (41) includes a second series of peaks (see annotated Fig.) and a second series of valleys (see annotated Fig.), the first series of peaks opposing the second series of valleys and the second series of peaks opposing the first series of valleys (annotated fig. 10 shows the first and second series of peaks and valleys opposing one another).
Regarding Claim 10, Lafortune teaches all of the limitations of the sole structure of Claim 9, as discussed in the rejections above. Lafortune further teaches wherein the sheet (23) conforms to the shape of the first series of peaks (see annotated Fig.) and the first series of valleys (see annotated Fig.) and conforms to the shape of the second series of peaks (see annotated Fig.) and the second series of valleys (see annotated Fig.) (annotated fig. 10 shows the sheet conforming to the shape of the first series of peaks and valleys and the second series of peaks and valleys).

    PNG
    media_image1.png
    461
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    402
    731
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    511
    710
    media_image3.png
    Greyscale

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lafortune (US 2007/0186446) in view of Farris (US 2015/0068063) and further in view of Onoda et al. (US 4561195).
Regarding Claim 5, Lafortune teaches all of the limitations of the sole structure of Claim 1, as discussed in the rejections above. Lafortune further teaches wherein the sheet (23) includes a top surface (see annotated Fig.), a bottom surface (see annotated Fig.), and a sidewall surface (see annotated Fig.) extending between the top surface and the bottom surface, the sidewall surface defining a thickness of the sheet (annotated fig. 10 shows the sheet having a top, bottom, and sidewall surface, and the sidewall surface defining the thickness of the sheet). 
Lafortune does not teach the sidewall surface forming a sinusoidal pattern extending between a forefoot region and a heel region of the sole structure.
Attention is drawn to Onoda et al., which teaches an analogous article of footwear. Onoda et al. teaches a sole structure (5) for an article of footwear (fig. 6), the sole structure comprising: a first midsole portion (see annotated Fig.) including a first sidewall (see annotated Fig.); a second midsole portion (see annotated Fig.) including a second sidewall (see annotated Fig.); and a sheet (2) disposed between the first midsole portion and the second midsole portion and extending from the first sidewall and the second sidewall (annotated fig. 6 shows the sheet being disposed between the first and second midsole portions and extending from the first to the second sidewall), the sheet (2) formed of a textile (col. 1 ll. 57-58, “a sheet 2 is made by any one of a woven fabric, a knitted fabric or a nonwoven fabric”). Onoda et al. further teaches wherein the sheet (2) includes a top surface (see annotated Fig.), a bottom surface (see annotated Fig.), and a sidewall surface (see annotated Fig.) extending between the top surface and the bottom surface, the sidewall surface defining a thickness of the sheet and forming a sinusoidal pattern extending between a forefoot region and a heel region of the sole structure (annotated fig. 6 shows the sheet (2) having a top, bottom, and sidewall surface, the sidewall surface defining a thickness of the sheet and forming a sinusoidal pattern extending between the forefoot region and the heel region).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lafortune to include the teachings of Onoda et al. such that the sidewall surface forming a sinusoidal pattern extending between a forefoot region and a heel region of the sole structure so that excessive compression of the midsole is prevented (col. 2 ll. 18-22, “the degree of compression of the midsole assembly 5 is adjustable by properly determining the pitch and the height of the corrugation of the sheet 2 and thus, excessive compression of the midsole 1 is prevented,” wherein the corrugation is referring to the sinusoidal pattern), especially as Lafortune teaches the sheet having a series of peaks and valleys but does not explicitly teach the peaks and valleys following a sinusoidal pattern (see fig. 10).

    PNG
    media_image4.png
    417
    666
    media_image4.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Giese et al. (US 5575089) teaches an article of footwear having a first and second midsole portion with a textile disposed in between, the textile making up at least a part of the upper of the footwear. Schiller et al. (US 10448703) teaches an article of footwear having a first and s a second midsole with a textile disposed in between, the textile making up the upper of the footwear. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732